People v Slater (2017 NY Slip Op 01236)





People v Slater


2017 NY Slip Op 01236


Decided on February 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2014-09016
 (Ind. No. 88/13)

[*1]The People of the State of New York, respondent,
vJovante Slater, appellant.


Thomas T. Keating, Dobbs Ferry, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Dutchess County (Greller, J.), imposed September 17, 2014, consisting of a determinate term of imprisonment of 8½ years plus a period of 2 years of postrelease supervision, upon his conviction of criminal possession of a controlled substance in the third degree, upon his plea of guilty, on the ground that the sentence was illegal or, in the alternative, excessive.
ORDERED that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the sentence from a determinate term of imprisonment of 8½ years to a determinate term of imprisonment of 6 years.
Contrary to the defendant's contention, his sentence was not imposed on the basis of materially untrue assumptions or misinformation (see People v Naranjo,  89 NY2d 1047, 1049).
The sentence was excessive to the extent indicated (see People v Suitte,  90 AD2d 80, 86).
RIVERA, J.P., DILLON, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court